Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2015

                                      No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0403
                                 Kelly Cross, Judge Presiding

                                         ORDER
        The State has filed a motion to abate this appeal and remand the cause to the trial court.
The motion asserts the trial court’s order refers to section 574.106(a-1)(2) of the Texas Health
and Safety Code as the basis for its order compelling administration of psychoactive medication,
while the trial court’s verbal ruling and the petition seeking the order refer to section 574.106(a-
1)(1). The State requests this court to direct the trial court to clarify the basis for its ruling.
Appellant’s attorney is ORDERED to file a response to the State’s motion no later than ten days
from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court